867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald X. KIDD, Plaintiff-Appellant,v.R.A. HOSICK, Detective, Richmond Police Department;Richmond, Virginia Police Department, Defendants-Appellees.
No. 88-6772.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 9, 1988.Decided:  Jan. 11, 1989.Rehearing Denied Feb. 2, 1989.

Donald X. Kidd, appellant pro se.
Beverly Agee Burton (City Attorney's Office), for appellees.
Before K.K. HALL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Donald X. Kidd appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kidd v. Hosick, C/A No. 87-758-R (E.D.Va. Aug. 17, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.